Citation Nr: 1607360	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-25 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the claim to reopen.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT


1.  In June 2003, the RO denied the Veteran's claim for service connection for diabetes mellitus, type II.  The Veteran did not perfect a timely appeal. 
 
2.  Evidence relevant to the Veteran's claim received since the June 2003 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim diabetes mellitus, type II; and, is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not serve in the Republic of Vietnam or land borders of Vietnam; and, he has not otherwise presented any credible evidence of in-service exposure to herbicide agents.

4.  Diabetes mellitus, type II, was not manifest in service or within one year of separation, and is not attributable to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the claims for service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R.    §§ 20.302, 20.1103 (2014).

2.  Evidence received since June 2003 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The Veteran does not have diabetes mellitus, type II, that is the result of disease or injury incurred in or aggravated by active military service; diabetes mellitus, type II, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For the reasons explained below, the Board is reopening service connection for diabetes mellitus, type II, based on findings of new and material evidence.  

Regarding the VCAA notice requirements for the underlying claim for service connection for diabetes mellitus, type II, the Board finds that all notification and development action needed to arrive at a decision as to the claim decided herein has been accomplished.  Through a September 2012 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, military personnel records, VA treatment records, and statements from the Veteran and his representative on his behalf.  

The Veteran has also been afforded a VA medical examination for his claimed disorder, in September 2013.  Although the examiner did not provide an etiology opinion, the Board concludes that an examination is not needed with respect to the diabetes mellitus issue on appeal.  The Veteran's service treatment records do not reflect treatment for diabetes mellitus.  Post-service VA records confirm a diagnosis of diabetes mellitus as early as February 2002, over 30 years post service.  Further, although the Veteran asserts that he was exposed to herbicides in service, as will be discussed in more detail below, the evidence weighs against the Veteran's contentions of this exposure.  Given the absence of evidence of chronic manifestations of diabetes mellitus for decades following separation from service, and no competent evidence of a nexus between service and his claim, a remand for a VA examination is simply not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R.      § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a veteran, in which case an examination may not be required).

The Board concludes that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In December 2002, the Veteran filed his first claim of entitlement to service connection for diabetes mellitus, type II.  Such was denied in a January 2003 rating decision.  The RO later confirmed and continued the denial in a June 2003 rating decision.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely notice of appeal as to his claim for diabetes mellitus, type II.  Additionally, no evidence pertaining to the Veteran's claimed disability either physically or constructively received within one year of the June 2003 final rating decision and the decision therefore became final.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed the current claim in August 2012.  Newly received evidence includes, a September 2013 VA Disability Benefits Questionnaire (DBQ), a November 2013 Memorandum of Formal Finding on Inability to Confirm In-Country Vietnam Service, and lay statements submitted by the Veteran.  The Board finds that the evidence is "new" within the meaning of 38 C.F.R. § 3.156, as it has not been previously considered, and it is material as it addresses whether the Veteran was exposed to herbicides during his period of active military service.  As new and material evidence has been presented, the claim for service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is reopened.  

III. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus, Type II

The Veteran is a Vietnam War Era serviceman who served in the United States Navy aboard the USS Bon Homme Richard (CVA-31).  He seeks service connection for diabetes mellitus, type II, on the basis that he was exposed to Agent Orange during service aboard the USS Bon Homme Richard in the waters surrounding Vietnam in DaNang Harbor.  Specifically, he has asserts that he was exposed to herbicides while on shore in DaNang Harbor for four days awaiting a flight back to the United States.  See March 2015 Statement in Support of Claim.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2014).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service 'in Vietnam' for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116  and 38 C.F.R.     §§ 3.307, 3.309.

As noted above, the Veteran asserts that he was aboard the USS Bon Homme Richard while on shore in DaNang Harbor for four days awaiting a flight back to the United States.  However, he has provided no support for his allegation.

A PIES response printed in September 2012 reflects that although the Veteran served on the USS Bon Homme Richard (CVA 31), which was in the official waters of the Republic of Vietnam, the record provides no conclusive proof of in-country service.  In November 2013, the Joint Services Records Research Center (JSRRC) submitted a Memorandum of Formal Finding on Inability to Confirm In-Country Vietnam Service.  The Memorandum stated that they were unable to confirm Vietnam in-country service.  The JSRRC noted the Veteran's contention that he was exposed to Agent Orange while deployed to Vietnam while stationed aboard the USS Bon Homme Richard and that the ship docked frequently and the crew disembarked.  However, the JSRRC found that history does not document that the ship docked, transited inland waters or that ships personnel stepped foot in the Republic of Vietnam.  The JSRRC also reviewed the August 1 to October 10, 1970 deck logs submitted by the USS Bon Homme Richard and found that the ship conducted Special Operations (SPECOPS) and aircraft operations on Yankee Station in the Gulf of Tonkin off the coast of Vietnam during the periods of August 17th to 31st, September 1st to 2nd, and October 1st to the 10th.  The deck logs further reveal that on October 7, 1970, the ship anchored in DaNang Harbor, Republic of Vietnam (RVN), 0931-1301 hours (3.5 hours), with no disposition, no crew liberty, and no air operations, then she returned to Yankee Station.  The USS Bon Homme Richard proceeded to Subic Bay; Yokosuka, Japan, and Singapore for provisions, upkeep and crew liberty during the intervening time periods.  The JSRRC stated that the deck logs do not document that the ship docked, or that personnel stepped foot in Vietnam.  There is no evidence to concede in-country service after review of evidence of record, to include the Veteran's Personnel File.  There is no evidence of any Vietnam service, or any documentation of exposure to herbicides.  Therefore, the JSRRC concluded that they were unable to confirm that the Veteran stepped foot in the Republic of Vietnam.

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) Ships operating primarily or exclusively on Vietnam's inland waterways, (2) Ships operating temporarily on Vietnam's inland waterways, (3) Ships that docked to shore or pier in Vietnam, (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  In viewing all of these categories, the USS Bon Homme Richard is not among any of the vessels identified.

The Board acknowledges that the USS Bon Homme Richard was in the official waters of Vietnam while the Veteran was serving onboard.  Despite the Veteran's assertions that he was exposed to herbicides while on shore in DaNang Harbor for four days awaiting a flight back to the United States, such service has not been verified.  Significantly, the Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War.

The Board has considered the Veteran's contentions that the ship was ashore in DaNang Harbor and while there is evidence that the ship anchored in DaNang Harbor on October 7, 1970, for 3.5 hours, there is no evidence the ship was located in "brown water."  Indeed, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(k) (VA Manual) specifically notes that, "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang...does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  The Board finds that there is no evidence of such.

Additionally, the record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.

Based on these findings, the Veteran did not have 'service in the Republic of Vietnam' in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376   (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's service treatment records do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus, type II.

The evidence also shows that symptoms of diabetes mellitus were not continuous after service separation, and did not manifest until over 30 years after service separation.  See Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  The post-service medical evidence does not show diabetes mellitus until that time.  Indeed, the Veteran stated that he was first diagnosed with diabetes mellitus in February 2002.  See December 2002 Statement in Support of Claim.  Post-service VA treatment records, in fact, confirm a diagnosis of diabetes mellitus as early as February 2002.  The evidence does not show that diabetes mellitus began in service or even in the first post-service year and the Veteran has never asserted otherwise.  

Furthermore, as there is no evidence of diabetes mellitus, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for the chronic disability of diabetes mellitus manifesting within one year of service do not apply.  Because the Veteran's diabetes mellitus manifested approximately three decades after service rather than during the first post-service year, service connection for diabetes mellitus on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed diabetes mellitus is not etiologically related to service.  There is no competent evidence of a nexus between diabetes mellitus and service; indeed, there is not an in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed diabetes mellitus could be related to service by medical opinion.

The Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus, as it is not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.   See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus, type II are found to lack competency.  Emphasis is placed on the fact that the Veteran has not provided any credible evidence supporting his contentions that he was exposed to herbicides in service.

Because there is no evidence of in-service injury or disease of the endocrine system, no presumed or actual exposure to Agent Orange during service, no chronic symptoms of diabetes mellitus in service, no continuous symptoms of diabetes mellitus since service, and no competent evidence of a nexus between diabetes mellitus and service, the criteria for direct service connection for the Veteran's diabetes mellitus have not been met.  38 C.F.R. § 3.303; Shedden, supra; see also Maxson, 230 F.3d at 1333.  Because the Veteran did not have service in the Republic of Vietnam, and was not otherwise shown factually to have been exposed to Agent Orange in service, the presumptive service connection provisions for diabetes mellitus based on Agent Orange exposure are not met.  Because diabetes mellitus did not manifest to a compensable degree within one year of service separation, the presumptive service connection provisions for diabetes mellitus as a "chronic" disease are not met. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, including as due to claimed Agent Orange exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


